Title: To John Adams from Alexander Hamilton, 1 October 1800
From: Hamilton, Alexander
To: Adams, John



Sir
New York October 1. 1800

The time which has elapsed since my letter of the first of August last was delivered to you precludes the further expectation of an answer.
From this silence, I will draw no inference; nor will I presume to judge of the fitness of silence on such an occasion, on the part of the Chief Magistrate of a Republic, towards a citizen, who without a stain has discharged so many important public trusts.
But thus much I will affirm, that by whomsoever a charge of the kind mentioned in the my former letter may, at any time, have been made or insinuated against me, it is a base wicked and cruel calumny; destitute even of a plausible pretext to excuse the folly or mask the depravity which must have dictated it.
With due respect I have the / honor to be Sir / Your obedt servt

A Hamilton